Citation Nr: 1040559	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.L.




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1967.

Service connection was previously denied for PTSD by a February 
1997 rating decision.  The Veteran was notified of this decision, 
including his right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for PTSD.  The RO 
in Newark, New Jersey, currently has jurisdiction over the 
Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned in June 2007.  A transcript of this hearing has been 
associated with the VA claims folder.  Further, he submitted 
additional evidence at this hearing accompanied by a waiver of 
initial consideration of this evidence by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

By a decision dated in September 2007, the Board, in pertinent 
part, denied the Veteran's claim for service connection PTSD.  
The Veteran appealed the Board's September 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an October 2009 Memorandum Decision, the Court set aside and 
remanded the September 2007 Board decision insofar as it denied 
reopening of the claim for service connection for PTSD.  The 
claim of entitlement to service connection for PTSD now returns 
to the Board for compliance with the instructions in the Court's 
October 2009 Memorandum Decision.  

The Board notes the RO did not reopen the Veteran's previously-
denied PTSD claim herein on appeal.  However, regardless of the 
RO's actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening of 
the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims).  

The reopened claim of entitlement to service connection for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed February 1997 rating decision, the Regional 
Office in Philadelphia, Pennsylvania denied the Veteran's claim 
of entitlement to service connection for PTSD.  The Veteran did 
not appeal.  

2.  Additional evidence received since the February 1997 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied the claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claim 
of entitlement to service connection for PTSD, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claim of service connection for 
PTSD, that petition has been granted, as discussed below.  As 
such, the Board finds that any deficiency related to the VCAA 
concerning petitions to reopen is rendered moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Service Connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that veteran was stationed at the base).  In other words, 
the Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The question of whether the Veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Hence, whether the 
evidence establishes the occurrence of stressors is a question of 
fact for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis of 
PTSD is a question of fact for medical professionals.

The application of the recent change to the regulation concerning 
PTSD and the requirement for corroborating the inservice stressor 
will be discussed in greater detail in the REMAND section of this 
decision, below.

III.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Veteran previously filed a claim for service connection for 
PTSD.  This claim was denied in the February 1997 rating 
decision.  Specifically, the Veteran's claim was denied because 
the Veteran had not submitted evidence of a stressor which could 
be verified (element (2) under Cohen and 38 C.F.R. § 3.304(f)).  
He was notified of the denial, including his appellate rights, by 
letter dated later that month.  The Veteran did not initiate an 
appeal and the underlying decision became final.  38 U.S.C.A. § 
7104.

At the time of the final February 1997 RO denial, evidence of 
record included the Veteran's service treatment records, VA 
outpatient treatment records, the report of VA psychiatric 
examinations dated in April 1981 and November 1996 and statements 
from the Veteran, to include asserted stressor events.  
Specifically, the Veteran's asserted stressor events detailed the 
Veteran witnessing severed heads floating in a river, a marine 
who was holding his own intestines in his hands and "another 
guy" who was holding his own severed arm in his hand.  See the 
November 1996 VA examination report.  The evidence of record also 
included a December 1996 letter from the director of the United 
States Army and Joint Services Environmental Support Group (ESG) 
[now known as United States Army and Joint Services Records 
Research Center (the JSRRC)], which detailed the efforts the 
E.S.G. had taken to verify the Veteran's alleged stressors and 
encouraged the Veteran to submit future requests which included 
the Veteran's unit and duty assignments.  See a December 1996 
letter from the director of the ESG.

Since the RO's February 1997 final denial of the Veteran's PTSD 
claim, the Veteran has testified to an additional stressor which 
was not of record at the time of the February 1997 RO denial.  
Specifically, the Veteran testified that, in July 1965, while 
eating dinner stationed aboard the U.S.S. Midway, the Veteran 
witnessed the ship's medical staff carry a soldier on a stretcher 
through the dining hall and into the sick bay while additional 
medical staff followed, carrying the injured soldier's severed 
arm.  See the June 2007 VA hearing transcript at pages 4-5.  This 
evidence is new and material, as it was not before the RO at the 
time of the February 1997 rating decision and pertains to a 
possibly verifiable stressor; it raises a reasonable possibility 
of substantiating the claim.  The Board concludes that new and 
material evidence has been submitted; the claim for service 
connection for PTSD is reopened.  See 38 C.F.R. § 3.156, supra.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and to 
this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development must be 
performed prior to the adjudication of the Veteran's claim.

The Board notes that, during the pendency of this appeal, VA 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were amended effective July 13, 
2010.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. 
§ 3.304(f)).  The amendment liberalizes in some cases the 
evidentiary standard for establishing the required in-service 
stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which reads as follows:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.  The Board emphasizes that under the amended 
regulation, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor provided that the 
other requirements of the above paragraph are met, irrespective 
of whether the evidence shows that the Veteran "engaged in combat 
with the enemy" as previously required.  See VAOPGCPREC 12-99 (65 
Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). When such is the case, verification of the stressor 
through independent sources is not warranted.

A review of the Veteran's claims file indicates that there has 
been no consideration with regard to the Veteran's alleged 
stressor reported at the June 2007 VA hearing.  It appears that 
the recent change to the regulation concerning PTSD and the 
requirement for corroborating that the claimed inservice stressor 
occurred applies to the current case.  

Therefore, the case must be remanded for development of the 
evidence and further consideration.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Copies of updated treatment records, VA 
and non-VA, should be obtained and added to 
the record.

2.  The Veteran should be scheduled for a 
VA PTSD examination by a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
in order to determine whether the Veteran's 
claimed in-service stressor(s) is(are) 
adequate to support a diagnosis of PTSD, 
and whether the Veteran's symptoms are 
related to the claimed stressor(s).

The claims file must be made available to 
the examiner in connection with the 
examination.  The examiner must note in the 
examination report that the claims file has 
been reviewed.

After reviewing the file and examining the 
Veteran, the examiner should state whether 
the Veteran's claimed inservice stressor(s) 
is(are) adequate to support a diagnosis of 
PTSD.  If a diagnosis of PTSD is made, the 
examiner should specifically state 
whether or not the claimed stressor(s) 
is(are) related to the Veteran's fear 
of hostile military or terrorist 
activity.

In rendering the above opinions, it would 
be helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  The RO should ensure that an 
adequate rationale has been provided before 
returning this case to the Board.

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing or because current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.  The 
examiner should be as specific as possible.

3.  After the above development is 
completed, and any other development that 
may be warranted based on action taken 
pursuant to the above paragraphs, the RO 
should readjudicate the claim on the merits 
in light of 38 C.F.R. § 3.304(f), as 
amended.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


